DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
                                                             Status of the Claims
2.	Claims 1-15 are currently pending. This office action is the first office action on the merits of the claims. 
Claim Interpretation
3.	Claims 2, 8-12 which indicate nanoparticles chosen among either various compounds or ZnS is given its broadest reasonable interpretation of any nanoparticle which includes but need not consist of the indicated compound such as ZnS. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites a cured liquid polymerizable composition comprising: a liquid monomer composition” which renders the claim indefinite as it is not clear if this is an indication that the cured composition comprises the cured liquid monomer composition or if this is an indication that the cured liquid polymerizable composition includes within it a liquid composition that has uncured monomers of the indicated structure. 
Concerning claim 4 the claim recites “the other(S) among R1, R2 and R3 bearing no polymerizable function” which renders the claim indefinite as there is no antecedent basis for the indication of “bearing no polymerizable function”. 
Concerning claims 10 the claim recites “wherein said nanoparticles of Zn are coate with mercaptoethanol with a molar ratio of mercaptoethanol over Zn comprised between 0.1 and 2.0” which renders the claim indefinite as it is not clear if this is an indication of the amount of mercaptoethanol on the ZnS nanoparticle or an indication of the conditions under which the ZnS nanoparticle is formed. Applicants originally filed specification pg 18 paragraph 5 and pg 19 paragraph 1 indicates that the indicated ratio “over Zn” refers to the ratio of the thio containing compound to the zinc source used. As such it is unclear what in particular the indicated ratio refers to. 
Concerning claim 11 the claim recites “wherein said nanoparticles of Zn are coated with mercaptoethanol with a molar ratio of mercaptoethanol over ZnS comprised between 1.3 and 1.6” which renders the claim indefinite as it is not clear if this is an indication of the amount of mercaptoethanol on the ZnS nanoparticle or an indication of the conditions under which the ZnS nanoparticle is formed. Applicants originally filed specification pg 18 paragraph 5 and pg 19 paragraph 1 indicates that the indicated ratio “over Zn” refers to the ratio of the thio containing compound to the zinc source used and indicates the specifically claimed ratio of mercapto ethanol over zinc. This is also the case as it is unclear how a ZnS particle would be able to be present as a particle if there is more than one mole of mercaptoethanol attached to each Zn atom in the particle as a significant portion of a ZnS nanoparticle would be expected to be within the particle and not have an expose surface which would be capable of being coated by mercaptoethanol. As such it is unclear what in particular the indicated ratio refers to. 
Concerning claim 13 the claim recites an amount of nanoparticles “based on the total weight of the liquid polymerizable composition” which renders the claim indefinite as it is not clear if this refers to the “cured liquid polymerizable composition” which is the only polymerizable composition mentioned in claim 1 from which the claim depends, or if this refers to the polymerizable composition before it is cured. 
Claims 2-3, 5-9, 12, 14-15 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1-4, 7 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuda (US 2008/0272347 A).
Concerning claim 1, 7 Fukuda teaches a color conversion film that is made by providing a color conversion material composition as a solution, that is as a liquid composition, which is applied to a substrate and then cured (paragraph 0069). The substrate is a flat and smooth substrate having a transmittance of 50 % or more to rays with the visible ranges of 400 to 700 nm (paragraph 0078) which corresponds to an optical substrate. Fukuda indicates that the color conversion material comprising a semiconductor nanocrystal composition (paragraph 0045) which is indicated to include semiconductor nanocrystals having a particle size of 20 nm or less (paragraph 0030) which are indicated to be mineral nanocrystals (paragraphs 0033-0035) and that the color conversion material composition does not suffer deterioration or agglomeration of the semiconductor nanocrystal by forming the composition into a film (paragraph 0068) which indicates that the solution coated and cured on the optical substrate would be a homogenous liquid composition. Fukuda teaches that the nanocrystal composition includes a compound including a coordinating functional group, a photopolymerizable  and/or a functional group capable of imparting solubility in an alkaline solution (paragraph 0015) and particularly indicates a compound having as structure of (paragraph 0027)

    PNG
    media_image1.png
    71
    142
    media_image1.png
    Greyscale

Where at least one of R1 to R3 is a photopolymerizable functional group and at least one of R1 to R3 is a functional group capable of imparting solubility in an alkaline solution and L is an aliphatic group (paragraph 0027).  The indicated compound would have photopolymerizable groups and so would be a monomer and as such the solution used for coating which includes this compound and a semiconductor nanocrystal would be a liquid monomer composition. A Particular example of this compound are indicated to include (paragraph 0092)

    PNG
    media_image2.png
    196
    198
    media_image2.png
    Greyscale

Which is a compound which has the claimed structure of the indicated monomer of formula (I).  The compound is indicated to be units in composition with a CdSe/ZnS nanocrystal (paragraph 0101) which was then indicated to be made into a solution (paragraph a 0104) and then coated on a color filter substrate, which would be an optical substrate, and cured (paragraph 0106) which is indicated to make a color conversion film (paragraph 0106) which would be an optical article. 
This corresponds to the claimed optical article and meets of the claimed limitations. 
Concerning claim 2 Fukuda as is indicated above teaches the claimed optical article which is made from CdSe/ZnS nanocrystal (paragraph 0101).  This would correspond to the claimed ZnS nanoparticle. 
Concerning claim 3 Fukuda teaches the compound having the structure of (paragraph 0092)

    PNG
    media_image2.png
    196
    198
    media_image2.png
    Greyscale

as is indicated above. This compound includes polymerizable functions which are selected from methacrylate and vinyl groups. It should be noted that the indication of a “vinyl” is given it broadest reasonable interpretation which includes substituted vinyl groups. 
Concerning claim 4 Fukuda teaches the compound having the structure of (paragraph 0092)

    PNG
    media_image2.png
    196
    198
    media_image2.png
    Greyscale

as is indicated above. This compound has no groups of R1, R2 and R3 of the indicated compound which have no polymerizable function, and the claims as is curently drafted do not require the present of groups R1, R2 or R3. This limitation is interpreted as indicating if these groups are presence they must have the claimed structure. However since these groups are not present the claim limitations have been met.  
Concerning claim 13 Fukuda further teaches that the nanoparticles are present in the composition in an amount of from 5 to 30 % by volume fraction (paragraph 0059). As the nanoparticles are solid minerals and the rest of the composition are monomers and polymers (paragraph 0046-0047, 0060) the mineral nanoparticles would be expected to have a higher density than the other components because of the close packed nature of the mineral nanoparticles. This would indicate that the weight fraction should be slightly higher than the volume fraction. Fukuda further teaches exemplary composition which include 35 or 25 weight % of the composition used to make the cured polymerization composition (Paragraph 0110 Table 11 examples 7 and 8). These values are within the claimed range and so teach the claimed limitations. 

6.	Claim 15 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Fukuda (US 2008/0272347 A).
Concerning claim 15 Fukuda teaches the optical article indicated in the discussion of claim 1 above. The color filter substrate which is indicated to have the monomer nanoparticle solution coated on it (paragraph 0106) is indicated to be made by coating V259R then applying ultraviolet rays thought material though a photomask for forming a strip pattern and was then developed using an 2% aqueous carbonate solution (paragraph 0105).  Fukuda does not explicitly indicate that this is a photocured resin however the indication of applying ultraviolet rays and then developing is the same as used for the curing of the monomer nanoparticle solution (paragraph 0106) and is taken as an indication that the substrate includes a photocured resin as the V259 is cured by ultraviolet light. 
Alternatively if this is not the case Fukuda further teaches that the substrate which is used can be a polymer plate such as polycarbonate, acrylic polymer, polyethylene terephthalate, polyethersulfide and polysulfone (paragraph 0079). These polymer resins would be one of a thermoplastic, a thermoset or a photocured resin as the polymers would be one of a thermoplastic or a cured resin and the cured resins would be selected from those that are cured by temperature (thermoset) or by photoinitiation (photocured). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed substrate because Fukuda teaches that the substrate can be a polymer plate which can be made from polymer resins which would be one of a thermoplastic a thermoset or a photocured resin. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	Claims 1- 4, 7, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawa (JP 2002-105325 A: all citations refer to an English language machine translation which is provided).
Concerning claim 1, 3 Kawa teaches a composition which comprises mineral nanoparticles (paragraphs 0014, 0022 and 0028) and includes a radical polymerizable monomer (paragraph 0029) and can additionally include crosslinking monomer (paragraph 0030).  The mineral nanoparticles are further indicated to be mixed with a radical polymerizable phosphine oxide (paragraphs 0035 and 0036) which has the exemplary structure of (paragraph 0046)
                                      
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where A is a hydrogen atom or a methyl group (paragraph 0046) resulting in all of the polymerizable functions being selected from acrylate or methacrylate.  As such the claimed monomer and nanoparticle are present the polymerizable composition which is indicated to be used in solution polymerization (paragraph 0028) and as such be a liquid monomer composition.  The polymerization is indicated to provide good homogeneity of the resin composition (paragraph 0016) and as such the mineral nanoparticles would be homogeneously dispersed in the monomer composition.  
Kawa teaches that the composition can be formed into a useful thin film like molded body for use in a display or a light, or for a coating a using a high refractive index (paragraph 0087). This is done by means of a solution  which applies the composition as a coating to a base material which can includes known optical substrates such as quartz and silica glass (paragraph 0089). Additional uses of the thin film like molded by is indicated to include an antireflection coating layer of a display (paragraph 0072). These applications for a being used in a luminous body in a display or a light or as a coating using a high refractive index would indicate that the final article is an optical article as it is indicated to be used for an optical application such as a display or light or have required optical properties such as refractive index. 
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the composition of Kawa to provide the claimed optical article comprising an optical substrate coated with a cured liquid composition because Kawa teaches that the monomer composition can be used to make a thin film for an optical article by coating it on a base material which is indicated to be able to include known optical substrates such as quartz and silica glass followed by curing of the composition. 
Concerning claim 2 Kawa further teaches that the nanoparticles are preferably made from ZnS (paragraphs 0061 and 0063).
Concerning claim 4 there are has no groups of R1, R2 and R3 of the indicated compound which have no polymerizable function, and the claims ais curently drafted do not require the presence of groups R1, R2 or R3. This limitation is interpreted as indicating if these groups are present they must have the claimed structure. However since these groups are not present the claim limitations have been met.  
Concerning claim 7 Kawa further teaches that the weight average particle size of the nanoparticles is from 0.5 to 20 nm which is within the claimed range of less than 50 nm (paragraph 0057).  
Concerning claim 13 Kawa teaches that the nanoparticle content in the composition is preferably from 35 to 65 wt% (paragraph 0020).  This is an overlapping range with the claimed range of 5 to 50% w/w.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of the nanoparticles because Kawa teaches an overlapping range with the claimed range.  

8.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawa (JP 2002-105325 A: all citations refer to an English language machine translation which is provided) as applied to claim 1 above, and further in view of Parce (US 2006/0068154 A1)
Concerning claim 14 Kawa teaches the optical article of claim 1 as is indicate above. Kawa further teaches that composite composition can be coated on a base material such as various polymer substrates  (paragraph 0089) and that the thin film like molded boy can be formed  as the surface of a sphere, a curved surface, a concave surface, a convex surface or other surfaces (paragraph 0091).  This is further indicated to have uses which include an antireflection coating layer of a display (paragraph 0072).  The Polymer composition form which the optical article is made is additionally indicated to be able to be used to make an optical lens (paragraph 0085). 
Parce teaches polymeric layers which include semiconductor nanoparticles  and can be formed into layers which can be used to coat optical devices such as lenses (paragraph 0013 and 0018).  Examples includes layers which have ZnS nanocrystals (paragraph 0015) and polymeric layers having such nanocrystals are indicated to be able to act as an antireflective layer (paragraph 0101). Parce also teaches that refractive optical devices or lenses can be provided with a filer or antireflective coating for applications where this is desired (paragraph 0096). This teaches that polymeric nanoparticles composition would be useful as coatings for lenses and there are lens application that desire filter or antireflective coatings. 
Kawa does not specifically teach that the optical article that includes a substrate and a cured liquid monomer composition is a lens for optical instrument. 
Kawa teaches that the composition can be used for coatings, antireflective coatings and lenses as is indicated above and also teaches that its composition helps provide an excellent balance of transparency and mechanical properties such as flexibility, toughness and shock resistance (paragraph 0002)
The indication of for an optical instrument is interpreted as an intended use of the lens and is interpreted that the lens must be capable of being used as in an optical instrument. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the coating composition of Kawa to coat a lens substrate as indicated by Parce to provide the claimed optical article that is a lens which can be used for an optical instrument for the purpose of providing useful antireflective and filter layers to lenses as is indicate to be useful and desired by Parce. 

9.	Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawa (JP 2002-105325 A: all citations refer to an English language machine translation which is provided) as applied to claim 1 above, and further in view of Lu (CN  1394900; All citations refer to the English language machine translation which is provided; reference is cited in the IDS filed on 12/28/2020).
Concerning claim 8 Kawa as stated above teaches the composition of claim 1.  
Kawa further teaches that any method of making the semiconducting crystal particles may be used (paragraph 0064) and further indicates that a high refractive index and good mechanical properties of the resin composite is important (paragraph 0001 and 0002).  The polymer which is formed from the polymer composition is indicated to be include acrylic resins (paragraph 0002)
Kawa does not specifically teach that the nanoparticles are coated in a thiol containing compound. 
Lu teaches polymer composite which uses nanoparticles with high refractive index in which a ZnS colloid particle is surface modified with a thiol containing compound such as thiol phenol and thiol ethanol (pg 11 paragraph 10).  This surface modification is indicated to allow the ZnS particle to respond to acrylic esters in the polymer network and to help provide good mechanical properties and heat stable performance (pg 11 paragraph 16). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thiol containing compounds of Lu on the surface of the ZnS nanoparticle of Kawa for the purpose of providing increased mechanical properties and heat stable performance as is indicated by Lu.  
Concerning claim 9 Lu further teaches that thiophenol and thiol ethanol (mercaptoethanol) can be used as the component to coat the ZnS nanoparticle (pg 11 paragraph 10). 
Concerning claim 10 Lu as is stated above teaches that thiophenol and thiol ethanol (mercaptoethanol) can be used as the component to coat the ZnS nanoparticle (pg 11 paragraph 10) and further indicates that  two or more of the various thiol compounds can be used to coat the ZnS particle.  
Lu additionally teaches that the molar ratio between the dressing agent and the metal salt is from 0.2-1.0:1 and that examples of the dressing agent include thiophenol thiol ethanol among others and mixtures of these compounds (pg 11 paragraph 10).  This indicates a range of the thiol compound over Zn which is within the claimed range. 
Lu does not specifically indicate that mercaptoethanol and thiophenol are used in combination together.  
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the combination of the mercaptoethanol and thiophenol together because Lu teaches that they can be used together.  
Concerning claim 11 Lu as is stated above teaches that thiol ethanol (mercaptoethanol) can be used as the component to coat the ZnS nanoparticle (pg 11 paragraph 10). 
Lu does not teach the particularly claimed ratio of mercatoethanol over ZnS. 
However this limitation is interpreted as an indication of the mercatoethanol over Zn ratio used in making the ZnS nanoparticles and as such would be considered to be a product by process limitation. 
Lu additionally teaches that the molar ratio between the dressing agent and the metal salt is from 0.2-1.0:1 and that examples of the dressing agent include thiol ethanol (pg 11 paragraph 10). The particular amount of the mercapto ethanol used to make the ZnS polymer particles would not alter the structure of the ZnS nanoparticles coated with a thiol compound but would only alter the ease of the making the nanoparticles and the size of the nanoparticles . 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
It would have been obvious to one of oridinary skill in the art at the time of invention to use the mercaptoethanol as the coating agent of the ZnS nanoparticles to give the coated ZnS particles having the same structure as that which would be formed by the indicated process because Lu teaches that mercaptoethanol.  
Concerning claim 12 Kawa further teaches that the grain size of the nanoparticle is from between 2-10 nanometers and that the weight average particle size of the nanoparticles is from 0.5 to 20 nm (paragraph 0057).  This is within the claimed range for the crystal size and is a greatly overlapping range for the particle size such that over 80 % of the range indicated by Kawa is within the claimed range and as such is considered provide sufficient specificity for the anticipation of this limitation.  


10.	Claims 1, 3-7 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horio (US 2010/0124656 A1).
Concerning claim 1, 3, 5 Horio teaches an optical sheet in which a hard coat layer is provided on a substrate (paragraph 0002). The hard coat layer includes a cured product of a curable resin composition  which comprises irregularly shaped silica fine particles  which  comprises 3 to 20 substantially spherical silica fine particles having an average primary particle diameter of from 1 to 100 nm and which are connected to each other by inorganic chemical bonding (paragraph 0009). These irregularly shaped silica fine particles are indicated to have a long axis which is preferably from 20 to 300 nm (paragraph 0106) indicating that the irregular fine particles made out of silica are mineral nanoparticles. The hard coat layer indicated to have binder component (paragraph 0164) which can include a compound having a low molecular weight (paragraph 0200-0202) examples of which include tris (meth)acryloyl oxyethyl phosphate (paragraph 0204).  This compound corresponds to the claimed monomer compound having the claimed structure. 
The curable resin composition which is used to make the hard coating layer is indicated to be made by providing the irregularly shaped silica fine particles, the binder component polymerization initiator and other components with a solvent and performing a dispersion treatment on the mixture (paragraph 0259) which would result in a homogenous liquid monomer composition. 
The substrate on which the hard coating layer is deposited is indicated to be a part of an optical sheet (paragraph 0064) which indicates that the substrate would correspond to an optical substrate. Optical substrate is given its broadest reasonable interpretation of a substrate which is capable of being used in some kind of optical article.  Horio also teaches that the preferred substrate is an optically transparent substrate (paragraph 0064)
As such the difference between the claimed optical article and the optical article of Horio is that the particularly claimed monomer of formula (I) is not required to be present in the liquid monomer composition. However as is indicated above Horio does teach that monomers having the structure of tris (meth)acryloyl oxyethyl phosphate (paragraph 0204) which has the structure of the claimed formula (I) and (IA). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the tris (meth)acryloyl oxyethyl phosphate in the monomer composition of Horio to give the claimed optical article because Horio teaches that tris (meth)acryloyl oxyethyl phosphate can be used in the composition to give an optical article. 
Concerning claim 4 there are has no groups of R1, R2 and R3 which have no polymerizable function in the indicated tris (meth)acryloyl oxyethyl phosphate compound and the claim as is curently drafted doe not require the presence of groups R1, R2 or R3. This limitation is interpreted as indicating if these groups are present they must have the claimed structure. However since these groups are not present the claim limitations have been met.  
Concerning claim 6 Horio as is indicated above teaches that the compound which can be used in the composition is tris (meth)acryloyl oxyethyl phosphate.  Tris (meth)acryloyl oxyethyl phosphate would correspond to either the 3PA or 3PMA compounds which are indicated in the claim, depending on if the acrylate or methacrylate form is selected. 
It would have been obvious to one of ordinary skill in the art at the time of invention to use either tris acryloyl oxyethyl phosphate or tris methacryloyl oxyethyl phosphate in the optical article of Horio because Horio teaches that tris (meth)acryloyl oxyethyl phosphate can be used as a monomer in the composition make the optical article. 
Concerning claim 7 Horio teaches that the nanoparticles are irregularly shaped silica fine particles are indicated to have a long axis which is preferably from 20 to 300 nm (paragraph 0106). 
This is an overlapping range with the claimed range of less than 50 nm. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed particle size because Horio teaches an overlapping range with the claimed range of the particle size. 
Concerning claim 13 Horio teaches that the content amount of the irregularly shaped silica fine particles, which are nanoparticle, in the curable resin composition is from 15 to 70% by weight (paragraph 0112). This is an overlapping range with the claimed amount of the mineral nanoparticles. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed amount of mineral nanoparticles because Horio teaches an overlapping range with the claimed range of the amount of nanoparticles. 
Concerning claim 14 Horio further teaches that the optical article can be made from a substrate which includes a lenticular lens structure (paragraph 0065) which would result in the final optical article which is formed being an optical lens which could be used for optical instrument. 
It would have been obvious to one of ordinary skill in the art at the time of filling to provide an optical article which is an optical lens for optical instrument because Horio teaches that the substrate used ot make the optical article can have a lenticular lens structure as a part of it which would result in the final optical article being an optical lens for optical instrument. 
Concerning claim 15 Horio further teaches that the substrate can be made for resins (paragraph 0067) which can include those like polymethyl (meth)acrylate poly(ethyl (meth)acrylate) and a methyl (meth)acrylate butyl (meth)acrylate copolymer(paragraph 0074) which would all be thermoplastic polymers given the lack of other indicated monomers such as crosslinkers.  Horio further teaches other polymers such as cycloolefin polymers (paragraph 0072), polycarbonates such as those made form bisphenol A or diethylene glycol bis (allyl carbonate) (paragraph 0073) and polyesters  such as polyethylene terephthalate or polyethylene naphthalate (paragraph 0075).  All of these polymers would be either thermoplastics (able to melt) thermosets (not able to melt and cured by heat) or photocured resins (cured by radiation). 
It would have been obvious to one of ordinary skill in the art at the time of invention to use a thermoplastic, thermoset or photocured resin as the substrate of the composition because Horio teaches that the substrate can be polymer resins which fit within these groups such as among others acrylate polymers.  
Conclusion
11.	Claims 1-15 are rejected. No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763